


Exhibit 10.43
NON-EMPLOYEE U.S. BOARD MEMBER
GILEAD SCIENCES, INC.
STOCK OPTION AGREEMENT
RECITALS
A.    Optionee is to render valuable services to the Corporation as a
non-employee Director, and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation's grant of an option to Optionee in his or her capacity as a
non-employee Director.
B.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.
NOW, THEREFORE, the Corporation hereby grants an option to Optionee upon the
following terms and conditions:
1.Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase the Option Shares under the Plan. The number of
Option Shares purchasable under the option, the applicable vesting schedule for
the option, the Exercise Price per share and the remaining terms and conditions
governing the option shall be as set forth in this Agreement.


AWARD SUMMARY
Optionee:
«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»
Grant Date:
«OPTION_DATE»
Exercise Price:
«OPTION_PRICE» per share
Number of Option Shares:
«SHARES_GRANTED» shares of Common Stock
Expiration Date:
«EXPIRATION_DATE_PERIOD_1»*
Type of Option:
Non-Statutory Stock Option
Exercise Schedule:
The option will vest and become exercisable for the Option Shares in four (4)
successive equal quarterly installments upon Optionee's completion of each
quarter of Continuous Service over the one (1) year period measured from the
Grant Date; provided, however, that if the next regular annual stockholders
meeting following the Grant Date occurs prior to the quarterly vesting date of
the last installment, such last installment shall instead vest on the day
immediately preceding such stockholders meeting provided Optionee remains in
Continuous Service through such day.





--------------------------------------------------------------------------------




* The option will in no event remain exercisable beyond the close of business on
the last business day immediately prior to the Expiration Date.
2.Option Term. The term of this option shall commence on the Grant Date and
continue to be in effect until the close of business on the last business day
prior to the Expiration Date, unless sooner terminated in accordance with
Paragraph 5 or 6 below.


3.Limited Transferability. The following provisions shall govern the
transferability of this option:


(a)This option may be assigned in whole or in part during Optionee's lifetime to
one or more members of Optionee's Immediate Family or to a trust established for
the Optionee and/or one or more Immediate Family members, provided such
assignment constitutes a gratuitous transfer by the Optionee for which no
consideration is directly or indirectly received. The assigned portion may only
be exercised by the person who acquires a proprietary interest in the option
pursuant to the assignment. The terms applicable to the assigned portion shall
be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents to be executed by the
Optionee and the assignee as the Corporation may deem appropriate.


(b)Optionee may also designate one or more persons as the beneficiary or
beneficiaries of this option. Should Optionee die while holding this option,
then the option shall, in accordance with such designation, be automatically
transferred to such beneficiary or beneficiaries upon the Optionee's death. Such
beneficiary or beneficiaries shall take the transferred option subject to all
the terms and conditions of this Agreement, including (without limitation) the
limited time period during which this option may, pursuant to Paragraph 5 below,
be exercised following Optionee's death.


4.Dates of Exercise. This option shall become exercisable for the Option Shares
in a series of installments over Optionee's period of Continuous Service in
accordance with the Exercise Schedule set forth in Paragraph 1 above. As the
option becomes exercisable for such installments, those installments shall
accumulate, and the option shall remain exercisable for the accumulated
installments until (i) the close of business on the last business day prior to
the Expiration Date or (ii) the sooner termination of the option term under
Paragraph 5 or 6 below.


5.Cessation of Service. The option term specified in Paragraph 2 above shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:


(a)Except as otherwise expressly provided in subparagraphs (b) through (d) of
this Paragraph 5, should Optionee cease to remain in Continuous Service for any
reason while this option is outstanding, then Optionee shall have until the
close of business on the last business day prior to the expiration of the
three-(3) year period measured from the date of such cessation of Continuous
Service during which to exercise this option for any or all of the Option Shares
for which this option is at the time of such cessation of Continuous Service
vested and exercisable, but in no event shall this option be exercisable at any
time after the close of business on the last business day prior to the
Expiration Date.






--------------------------------------------------------------------------------




(b)Should Optionee's Continuous Service terminate by reason of his or her death
while this option is outstanding, then this option may be exercised for any or
all of the Option Shares at the time subject to this option by (i) the personal
representative of Optionee's estate, (ii) the person or persons to whom the
option is transferred pursuant to Optionee's will or the laws of inheritance
following Optionee's death or (iii) the person or persons to whom this option is
transferred during Optionee's lifetime pursuant to a permitted transfer under
Paragraph 3(a) above, as the case may be. However, if Optionee dies while
holding this option and has an effective beneficiary designation in effect for
this option at the time of his or her death, then the designated beneficiary or
beneficiaries shall have the exclusive right to exercise this option following
Optionee's death. Any such right to exercise this option shall lapse, and this
option shall cease to be outstanding, upon the close of business on the last
business day prior to the earlier of (i) the expiration of the three-(3) year
period measured from the date of Optionee's death or (ii) the Expiration Date.
Upon the expiration of such limited exercise period, this option shall terminate
and cease to be outstanding for any exercisable Option Shares for which the
option has not otherwise been exercised.


(c)The applicable period of post-service exercisability in effect pursuant to
the foregoing provisions of this Paragraph 5 shall automatically be extended by
an additional period of time equal in duration to any interval within such
post-service exercise period during which the exercise of this option or the
immediate sale of the Option Shares acquired under this option cannot be
effected in compliance with applicable federal and state securities laws, but in
no event shall such an extension result in the continuation of this option
beyond the close of business on the last business day prior to the Expiration
Date.


(d)Should Optionee's Continuous Service be terminated for Cause, or should
Optionee engage in any other conduct, while in such service or following
cessation of Continuous Service, that is materially detrimental to the business
or affairs of the Corporation (or any Related Entity), as determined in the sole
discretion of the Administrator, then this option shall terminate immediately
and cease to be outstanding.


(e)For purposes of the foregoing provisions of this Paragraph 5, Optionee shall
not be deemed to cease Continuous Service if Optionee continues to serve the
Corporation as a Director Emeritus immediately following his or her cessation of
service as a Board member without an intervening break in Continuous Service.


(f)During the limited period of post-service exercisability provided under this
Paragraph 5, this option may not be exercised in the aggregate for more than the
number of Option Shares for which this option is at the time vested and
exercisable. Except to the extent (if any) specifically authorized by the
Administrator pursuant to an express written agreement with Optionee, this
option shall not vest or become exercisable for any additional Option Shares,
whether pursuant to the exercise/vesting schedule set forth in Paragraph 1 above
or the special vesting acceleration provisions of Paragraph 6 below, following
Optionee's cessation of Continuous Service. Upon the expiration of such limited
exercise period or (if earlier) upon the close of business on the last business
day prior to the Expiration Date, this option shall terminate and cease to be
outstanding for any exercisable Option Shares for which the option has not
otherwise been exercised.


6.Change in Control.


(a)Should Optionee remain in Continuous Service until the effective date of a
Change in Control, then this option, to the extent outstanding at the time but
not otherwise




--------------------------------------------------------------------------------




fully exercisable, shall automatically accelerate so that this option shall,
immediately prior to the effective date of such Change in Control, become
exercisable for all of the Option Shares at the time subject to this option and
may be exercised for any or all of those Option Shares as fully vested shares of
Common Stock.


(b)Immediately following the consummation of a Change in Control transaction,
this option shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or parent thereof) or otherwise continued
in effect pursuant to the terms of the Change in Control transaction.


(c)If this option is assumed in connection with a Change in Control or otherwise
continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Common Stock subject to this option would
have been converted in consummation of such Change in Control had those shares
actually been outstanding at the time. Appropriate adjustments shall also be
made to the Exercise Price, provided the aggregate Exercise Price shall remain
the same. To the extent the actual holders of the Corporation's outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of this option but subject to the Administrator's
approval, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.


(d)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.


7.Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, or other change affecting the
outstanding Common Stock as a class without the Corporation's receipt of
consideration, or should the value of the outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable and proportional adjustments shall be made
by the Administrator to (i) the total number and/or class of securities subject
to this option and (ii) the Exercise Price. The adjustments shall be made in
such manner as the Administrator deems appropriate in order to reflect such
change, and those adjustments shall be final, binding and conclusive upon
Optionee and any other person or persons having an interest in the option. In
the event of any Change in Control transaction, the adjustment provisions of
Paragraph 6(c) above shall be controlling.


8.Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.




--------------------------------------------------------------------------------






9.Manner of Exercising Option.


(a)In order to exercise this option with respect to all or any portion of the
Option Shares for which this option is at the time vested and exercisable,
Optionee (or any other person or persons exercising the option) must take the
following actions:


(i)Execute and deliver to the Corporation a Notice of Exercise as to the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation, directly or through
a brokerage firm authorized by the Corporation to effect option exercises, of
the exercise of this option for one or more Option Shares. The applicable Notice
of Exercise may be obtained upon request through stockplanservices@gilead.com.


(ii)Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:


(A)cash or check made payable to the Corporation; or


(B)through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
accordance with the Corporation's pre-clearance/pre-notification policies) to
effect the immediate sale of all or a sufficient portion of the purchased shares
so that such brokerage firm can remit to the Corporation, on the settlement
date, sufficient funds out of the resulting sale proceeds to cover the aggregate
Exercise Price payable for all the purchased shares plus all applicable
Withholding Taxes and (ii) to the Corporation to deliver the certificates for
the purchased shares directly to such brokerage firm on such settlement date.


Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure) delivered to the
Corporation in connection with the option exercise.
(iii)Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.


(iv)Make appropriate arrangements with the Corporation (or Related Entity
employing or retaining Optionee) for the satisfaction of all applicable
Withholding Taxes.


(b)As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate




--------------------------------------------------------------------------------




for the purchased Option Shares (either in paper or electronic form), with the
appropriate legends affixed thereto.


(c)In no event may this option be exercised for any fractional shares.


10.Compliance with Laws and Regulations.


(a)The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
Applicable Laws relating thereto.


(b)The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.


11.Successors and Assigns. Except to the extent otherwise provided in Paragraphs
3 and 6 above, the provisions of this Agreement shall inure to the benefit of
and be binding upon the Corporation and its successors and assigns and Optionee,
Optionee's assigns, the legal representatives, heirs and legatees of Optionee's
estate and any beneficiaries of this option designated by Optionee.


12.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
most current address then indicated for Optionee on the Corporation's records or
shall be delivered electronically to Optionee through the Corporation's
electronic mail system. All notices shall be deemed effective upon personal
delivery or electronic delivery as specified above or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.


13.Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in this option.


14.Governing Law and Venue.


(a)The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without resort to that State's
conflict-of-laws rules.


(b)For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this option and this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of San Mateo County, California, or the federal




--------------------------------------------------------------------------------




courts for the Northern District of California, and no other courts where the
grant of this option is made and/or to be performed.
 
15.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


16.Waiver. Optionee acknowledges that a waiver by the Corporation of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by Optionee
or other Optionees.


17.Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan. In no event
shall the option be exercisable with respect to any of the excess Option Shares
unless and until such stockholder approval is obtained.


18.No Impairment of Rights. This Agreement shall not in any way be construed or
interpreted so as to affect adversely or otherwise impair the right of the
Corporation or its stockholders to remove Optionee from the Board at any time in
accordance with the provisions of applicable law.


19.Plan Prospectus. The official prospectus for the Plan is attached if this
option is the first option made to Optionee under the Plan. Optionee may obtain
an additional printed copy of the prospectus by contacting Stock Plan Services
through the internet at stockplanservices@gilead.com.


20.Optionee Acceptance. Optionee must accept the terms and conditions of this
Agreement either electronically through the electronic acceptance procedure
established by the Corporation or through a written acceptance delivered to the
Corporation in a form satisfactory to the Corporation. In no event shall this
option be exercised in the absence of such acceptance.




    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.


GILEAD SCIENCES, INC.
 
 
By:
 
Title:
SVP Human Resources





OPTIONEE
By: ______________________________________




